                                                                                     1 SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC
                                                                                       Blaise S. Curet, #124983 (bcuret@spcclaw.com)
                                                                                     2 2000 Powell Street, Suite 830
                                                                                       Emeryville, California 94608
                                                                                     3 Tel: (415) 352-6200; Fax: (415) 352-6224
                                                                                     4 Attorneys for Defendant
                                                                                       First Mercury Insurance Company
                                                                                     5
                                                                                     6
                                                                                     7
                                                                                     8                       UNITED STATES DISTRICT COURT
                                                                                     9                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                    10
SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC




                                                                                    11 MESA UNDERWRITERS                            Case No. 4:18-cv-03592-HSG
                                          TEL (415) 352-6200 • FAX (415) 352-6224




                                                                                       SPECIALTY INSURANCE
                                                                                    12 COMPANY F/K/A MONTPELIER                     [PROPOSED] ORDER FOR
                                                2000 POWELL STREET, SUITE 830
                                                EMERYVILLE, CALIFORNIA 94608




                                                                                       U.S. INSURANCE COMPANY,                      ENTRY OF JUDGMENT IN
                                                                                    13
                                                                                                 Plaintiff,                         FAVOR OF FIRST MERCURY
                                                                                    14                                              INSURANCE COMPANY AND
                                                                                             vs.                                    JUDGMENT
                                                                                    15
                                                                                       FIRST MERCURY INSURANCE
                                                                                    16 COMPANY,
                                                                                    17               Defendant.
                                                                                    18
                                                                                    19        Defendant filed a request for entry of Judgment on August 23, 2019. Dkt.
                                                                                    20 No. 38. Plaintiff does not oppose the request. Id. The Court, therefore, orders that
                                                                                    21 Judgment be entered in favor of Defendant and against Plaintiff on all of Plaintiff’s
                                                                                    22 claims for relief in its First Amended Complaint, Dkt. No. 15. The Clerk is directed
                                                                                    23 to close the case.
                                                                                    24 DATED: August 26, 2019
                                                                                    25
                                                                                    26
                                                                                    27                                         Hon. Haywood S. Gilliam, Jr.
                                                                                                                               United States District Judge
                                                                                    28

                                                                                                                                 1                    Case No. 4:18-cv-03592-HSG
                                                                                                                    ORDER FOR ENTRY OF JUDGMENT AND JUDGMENT
